Exhibit 10.2

  

Summary of Employment Arrangement with Patrick Forsythe, Executive Vice
President – Global Engineering

 

 

1.

Term – Employment at will, beginning July 2, 2015

  

 

2.

Compensation - $350,000 annually. Salary is eligible for review in 2016 in
accordance with Generac’s normal policies.

 

 

3.

Executive Management Incentive Program (EMIP). Employee is eligible to
participate in the EMIP with target bonus of 50% of salary opportunity to earn
up to 125% of base salary annually. Guaranteed 1 times salary bonus for 2015.

  

 

4.

Long-Term Incentive Compensation (LTIP). Employee is eligible to participate in
Generac’s LTIP program.

  

 

5.

Sign On Equity Grant. Employee received 17,634 shares of common stock and 41,786
options to purchase common stock at a purchase price of $28.355 per share as a
sign-on bonus. All shares and options are subject to the Company’s Equity
Incentive Plan.

  

 

6.

Benefits. Employee is eligible for the Generac benefits plan on the same terms
as other employees.

  

 

7.

Vacation. Vacation accrues at a rate of three weeks/year through year 9.

  

Thereafter,

  

Years of Service

Weeks of vacation

10-24 

4

25-29

5

30+

6

  

 

8.

Relocation bonus of $25,000          

 